Exhibit 10.5
OCEANEERING INTERNATIONAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



ARTICLE I
Purpose and Status
     1.1. Purpose of Plan. The purpose of the Oceaneering International, Inc.
Supplemental Executive Retirement Plan (the “Plan”) is to advance the interests
of Oceaneering International, Inc. (the “Company”) and its participating
subsidiaries and affiliates, and of its owners, by attracting and retaining in
its employ highly qualified individuals for the successful conduct of its
business. The Company hopes to accomplish these objectives by helping to provide
for the retirement of its key employees selected to participate in the Plan.
     1.2. Status. The Plan is intended to qualify for certain exemptions under
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), provided for plans that are unfunded and maintained primarily to
provide deferred compensation for a select group of management or highly
compensated employees. The Plan is not intended to comply with requirements
under Section 401 of the Internal Revenue Code of 1986, as amended (“Code”). The
Plan is intended to comply with Section 409A of the Code.
     1.3. Effective Date. This amendment and restatement of the Plan is
effective as of the close of business December 31, 2008 (“Effective Date”).
     1.4. Grantor Trust. The Company may establish, in its sole discretion, a
grantor trust to be utilized in conjunction with this Plan (the “Trust”).
     1.5. Code Section 409A. This amendment and restatement of the Plan is
intended to comply with the requirements of Code Section 409A and applies to
benefits earned or vested on or after January 1, 2005, and the earnings thereon,
except as otherwise explicitly provided herein.

2



--------------------------------------------------------------------------------



 



ARTICLE II
Definitions
          The following capitalized terms shall have the meanings set forth
below, unless a different meaning is reasonably required by the context.
     2.1. “Account” means collectively the Participant’s Company Account and the
Participant’s Deferral Account which are sub-accounts of the Participant’s
Account. Separate sub-accounts may be maintained for each Participant for each
Plan Year in which hypothetical deferrals or contributions are made by or on
behalf of the Participant. Additional separate sub-accounts may be established
as the Committee deems necessary.
     2.2. “Affiliate” means with respect to the Company, (i) any corporation
that is a member of a controlled group of corporations (within the meaning of
Section 414(b) of the Code) of which the Company is a member; (ii) any trade or
business (whether or not incorporated) that is under common control with the
Company (within the meaning of Section 414(c) of the Code); (iii) any
organization which is a member of an affiliated service group (within the
meaning of Section 414(m) of the Code) of which the Company is a member;
(iv) any other organization or entity which is required to be aggregated with
the Company under Section 414(o) of the Code and Regulations issued thereunder;
or (v) any other related organization or entity designated by the Board as an
Affiliate.
     2.3. “Beneficiary” means the person designated by each Participant, on a
form provided by the Company for this purpose, to receive the Participant’s
distribution under this Plan in the event of the Participant’s death prior to
receiving complete payment of his Vested Account. In order to be effective under
this Plan, any form designating a Beneficiary must be delivered to the Committee
before the Participant’s death. In the absence of such an effective designation
of a Beneficiary, “Beneficiary” means the Participant’s spouse or, if there is
no spouse on the date of Participant’s death, the Participant’s estate.
     2.4. “Board” means the Board of Directors of the Company, or the board of
directors or similar body of any entity that is a successor to the Company.
     2.5. “Bonus” means any amount payable to a Participant under any plan,
policy or program of the Company providing for the payment of cash bonuses to
employees. The Committee shall establish the types of bonus payments that are
deferrable by the Participant under the Plan.
     2.6. “Business Day” means any day on which the New York Stock Exchange is
open for business.
     2.7. “Change in Control” means the earliest date at which:
          (a) any person is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended, and the rules
and

 



--------------------------------------------------------------------------------



 



regulations promulgated thereunder), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s outstanding Voting Securities, other than through the purchase of
Voting Securities directly from the Company through a private placement; or
          (b) individuals who constitute the Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board shall from and after such election be deemed to be a member of
the Incumbent Board; or
          (c) the Company is merged or consolidated with another corporation or
entity and as a result of such merger or consolidation less than 60% of the
outstanding Voting Securities of the surviving or resulting corporation or
entity shall then be owned by the former stockholders of the Company; or
          (d) a tender offer or exchange offer is made and consummated by a
person other than the Company for the ownership of 20% or more of the Voting
Securities of the Company then outstanding; or
          (e) all or substantially all of the assets of the Company are sold or
transferred to a person as to which (i) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (b) the financial results of the Company and such
person are not consolidated for financial reporting purposes.
          Anything else in this definition to the contrary notwithstanding, no
Change in Control shall be deemed to have occurred by virtue of any transaction
which results in the Participant, or a group of persons which includes the
Participant, acquiring more than 20% of either the combined voting power of the
Company’s outstanding Voting Securities or the Voting Securities of any other
corporation or entity which acquires all or substantially all of the assets of
the Company, whether by way of merger, consolidation, sale of such assets or
otherwise.
     2.8. “Committee” means the Compensation Committee of the Board, or such
other committee appointed by the Board to act as administrator of the Plan and
to perform the duties described in Articles VI and VII.
     2.9. “Company Account” means the bookkeeping account maintained by the
Committee reflecting each Participant’s Company Contributions, together with any
hypothetical income, gain or loss and any payments or distributions attributable
to such bookkeeping account.
     2.10. “Company Contribution” means the total hypothetical Discretionary
Contributions credited to a Participant’s Company Account for any one Plan Year
pursuant to the provisions of Section 4.1.

 



--------------------------------------------------------------------------------



 



     2.11. “Compensation” means monthly base salary before any reductions.
     2.12. “Deemed Investments” mean, with respect to any Account, the
hypothetical investment options with respect to which such Account is deemed to
be invested for purposes of determining the value of such Account under this
Plan.
     2.13. “Deferral Account” means the bookkeeping account maintained by the
Committee reflecting each Participant’s Deferrals, together with any
hypothetical income, gain or loss and any payments or distributions attributable
to such bookkeeping account.
     2.14. “Disability” means a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. A Participant’s
disability and its anticipated duration shall be determined solely by a medical
physician of the Participant’s choice to be approved by the Company, which
approval shall not be unreasonably withheld.
     2.15. “Discretionary Contribution” means the hypothetical contributions
credited to a Participant’s Company Account for any Plan Year at the discretion
of the Company.
     2.16. “Participant” means an employee of the Company who has been selected
to participate in the Plan.
     2.17. “Participant Deferral” means Compensation that is deferred by a
Participant and credited, as a hypothetical bookkeeping entry, to the
Participant’s Deferral Account for any one Plan Year pursuant to the provisions
of Section 4.2.
     2.18. “Plan” means the Oceaneering International, Inc. Supplemental
Executive Retirement Plan and any amendments hereto.
     2.19. “Plan Year” means the 12-month period beginning on July 1st and
ending on June 30th of each calendar year.
     2.20. “Regulations” means regulations established under the Code of Federal
Regulations, as amended.
     2.21. “Separation from Service” means a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation 1.409A-1(h).
     2.22. “SERP Administrative Committee” means the committee to which the
Board has delegated certain limited authority under Section 7.2 of the Plan.
     2.23. “Specified Employee” means a key employee (as defined in Code
Section 416(i), without reference to paragraph (5) thereof) of the Company. For
purposes of this definition, a Participant is a key employee if the Participant
meets the requirements of Code Section 416(i) (disregarding paragraph
(5) thereof) at any time during the twelve-month period ending on an
identification date. The identification date for this purpose shall be
December 31. If a

 



--------------------------------------------------------------------------------



 



Participant is a key employee as of December 31, the Participant is treated as a
Specified Employee for the twelve-month period beginning on April 1 immediately
following such date.
     2.24. “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Section 409A(a)(2)(B)(ii) of the Code and Treasury
Regulation 1.409A-3(i)(3)(i)); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. Whether a
Participant is faced with an Unforeseeable Emergency is to be determined by the
Committee in its sole discretion, based on the relevant facts and circumstances
of each case. In any case, a distribution on account of Unforeseeable Emergency
may not exceed the amount necessary to relieve the emergency, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent that the emergency may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or by cessation of deferrals under the
Plan.
     2.25. “Valuation Date” means each Business Day; provided, however, that the
value of an Account on a day other than a Business Day shall be the value as
determined for the most recent prior Business Day.
     2.26. “Vested Account” means the sum of the Participant’s Vested Company
Account and the Participant’s Deferral Account.
     2.27. “Vested Company Account” means the sum of the Company Account
multiplied by the Vested Percentage.
     2.28. “Vested Percentage” means the percentage as to which a Participant is
vested in his Company Account as determined under Section 3.4.
     2.29. “Voting Securities” means, with respect to any corporation or
business enterprise, those securities which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
     2.30. “Year(s) of Participation” means each 12 consecutive full months of
employment after the individual first becomes a Participant.

 



--------------------------------------------------------------------------------



 



ARTICLE III
Accounts
     3.1. Company Account. The Committee shall establish and maintain an
individual bookkeeping account for each Participant, which shall be the
Participant’s Company Account. A separate Company Account (“Plan Year Company
Sub-Account”) shall be maintained for each Participant for each Plan Year in
respect of which hypothetical Company Contributions, if any, are credited under
the Plan for the benefit of the Participant. The Committee shall credit, as a
bookkeeping entry, the amount of each Company Contribution made on behalf of a
Participant pursuant to Section 4.1 to such Participant’s Company Account as of
the last day of each month of the Plan Year for which the Company Contribution
was made or at such other times as determined by the Committee. The Committee
shall further adjust the Participant’s Company Account with any hypothetical
income, gain or loss and any payments or distributions attributable to such
Account on a daily basis, or at such other times as it shall determine, based
upon the performance of the specific Deemed Investments selected from time to
time by the Participant. The Company shall not be required to segregate any of
its assets with respect to the Company Accounts, nor shall any provision of the
Plan be construed as constituting such segregation.
     3.2. Participant Deferral Account. The Committee shall establish and
maintain an individual bookkeeping account for each Participant, which shall be
the Participant’s Deferral Account. A separate Deferral Account (“Plan Year
Employee Sub-Account”) shall be maintained for each Participant for each Plan
Year in respect of which hypothetical Participant Deferrals, if any, are
credited under the Plan for the benefit of the Participant. The Committee shall
credit, as a bookkeeping entry, the amount of each Participant Deferrals made on
behalf of a Participant pursuant to Section 4.2 to such Participant’s Deferral
Account as soon as administratively feasible following the applicable deferral.
The Committee shall further adjust the Participant’s Deferral Account with any
hypothetical income, gain or loss and any payments or distributions attributable
to such Account on a daily basis, or at such other times as it shall determine,
based upon the performance of the specific Deemed Investments selected from time
to time by the Participant. The Company shall not be required to segregate any
of its assets with respect to the Deferral Accounts, nor shall any provision of
the Plan be construed as constituting such segregation.
     3.3. Deemed Investments. In accordance with procedures established by the
Committee, the Participant may designate the specific Deemed Investments with
respect to which his Account shall be deemed to be invested. If a Participant
fails to make a proper designation, then his Account shall be deemed invested in
the Deemed Investment(s) designated by the Committee in a uniformly
non-discriminatory manner. A Participant may change such designation with
respect to future Company Contributions and Participant Deferrals, as well as
with respect to amounts already credited to his Account, provided such change(s)
are made in accordance with the procedures established by the Committee. A copy
of any available prospectus or other disclosure materials for each of the Deemed
Investments shall be made available to each Participant upon request. The
Committee shall determine from time to time each of the Deemed Investments made
available under the Plan and may change any such determinations at any time.
Nothing herein shall obligate the Company to invest any part of its

 



--------------------------------------------------------------------------------



 



assets in any of the investment vehicles serving as the Deemed Investments. The
Deemed Investments available hereunder shall be maintained in connection with
the records of the administration of the Plan and may be mirrored by investment
funds that actually are maintained under the Trust. Neither the Committee nor
the trustee of any Trust maintained in connection with the Plan shall be bound
to honor or follow any Participant’s request regarding his election of desired
Deemed Investment and the amounts to be invested in each such option, but the
Participant nevertheless shall be credited under the Plan with the hypothetical
performance of the hypothetical investment options that the Participant
requested from those which are made available under the Plan. The Company shall
have the right, at any time and from time to time, in its sole discretion, to
substitute assets of equal fair market value for any asset held by the trustee
of any Trust maintained in connection with the Plan.
     3.4. Vesting of Company Account. A Participant’s Vested Percentage shall be
determined by the Participant’s Years of Participation as of each June 30th, as
set forth in the following schedule:

          Participant’s Years of Participation   Vested Percentage
Less than 1
    0 %
At least 1 but less than 2
    33 %
At least 2 but less than 3
    66 %
At least 3
    100 %

     Upon any Participant’s Separation from Service with the Company, such
Participant shall forfeit the non-vested portion of his Company Account. For
these purposes, the Vested Percentage shall be determined as of the date of the
Participant’s Separation from Service; provided, however, that amounts not so
forfeited shall continue to be adjusted in accordance with Sections 3.1 and 3.3
from and after such Separation from Service.
     The vesting schedule above notwithstanding, the Participant shall have a
Vested Percentage of 100% for his Company Account upon the soonest of the
following to occur during the Participant’s employment with the Company: (i) the
date on which the Participant completes 10 Years of Participation, (ii) the date
on which the sum of the Participant’s attained age and Years of Participation
equals 65, (iii) the date of the Participant’s Separation from Service as a
result of his death or Disability, or (iv) the date of the Participant’s
Separation from Service within 24 months following a Change in Control.
     In the event the Company terminates the entire Plan, all Participants shall
be 100% vested in their Company Account not previously forfeited; provided,
however, that distributions shall be made in accordance with Article V of the
Plan. Cessation of Company Contributions under the Plan shall not be deemed a
termination of the Plan.
     3.5. Vesting of Deferral Account. A Participant’s Vested Percentage with
regard to the Participant’s Deferral Account will always be 100%.

 



--------------------------------------------------------------------------------



 



     3.6. Nature and Source of Payments. Subject to the provisions of
Article VIII, the obligation to make distributions under this Plan with respect
to each Participant shall constitute a liability of the Company to the
Participant and any Beneficiary in accordance with the terms of this Plan. All
distributions payable hereunder shall be made from the general assets of the
Company, and nothing herein shall be deemed to create a trust of any kind
between the Company and any Participant or other person. No special or separate
fund need be established nor need any other segregation of assets be made to
assure that distributions will be made under this Plan. No Participant or
Beneficiary shall have any interest in any particular asset of the Company by
virtue of the existence of this Plan. Each Participant and Beneficiary shall be
an unsecured general creditor of the Company.
     3.7. Statements to Participants. Periodically as determined by the
Committee, but not less frequently than annually, the Committee shall transmit
to each Participant a written statement regarding the Participant’s Account for
the period beginning on the date following the effective date of the preceding
statement and ending on the effective date of the current statement.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
Contributions
     4.1. Company Contributions. For each Plan Year or portion thereof, the
Committee shall, in its sole discretion, declare a Company Contribution
percentage for each Participant; provided, however, that the Committee retains
the right to change the Company Contribution percentage for any Participant
during the Plan Year. The Company Contribution percentage declared for a
Participant may, but need not be, the same as the percentage declared for other
Participants. Company Contributions shall be credited as of the last day of each
month of the Plan Year, or at such other times as determined by the Committee,
to each Participant’s Company Account.
     4.2. Participant Deferrals. For each Plan Year, the Committee may, in its
sole discretion, allow a Participant to elect to defer, under the terms of
Section 4.4 and Section 4.5, the present payment by the Company of Compensation
earned during such Plan Year, and have that amount credited, as a bookkeeping
entry, to his Participant Deferral Account at the time it would otherwise have
been payable. The Compensation otherwise currently payable to the Participant
shall be reduced by the amount of such Participant’s Deferrals.
     4.3. Election to Participate. After an employee has been notified by the
Committee that he is eligible to participate in the Plan for a given Plan Year,
he must notify the Committee in writing whether he chooses to participate in the
Plan for such Plan Year. An election to participate in the Plan for a given Plan
Year shall be effective upon its actual receipt by the Committee. A
Participant’s written election for any given Plan Year (i) shall specify the
type or types and the amount or amounts of Compensation that he wishes to defer
pursuant to Sections 4.4 and/or 4.5 hereof; (ii) shall specify the payment date
or payment commencement date pertaining to his Vested Account (established only
in respect of the relevant Plan Year); and (iii) shall specify the form of
payment of his Vested Account (established only in respect of the relevant Plan
Year). The written election with respect to any Plan Year must be filed with the
Committee no later than prior to the first day of such Plan Year; provided,
however, that with respect to a new Participant who is first eligible to
participate in the Plan during a given Plan Year, his election pertaining to
such Plan Year must be made within 30 days after the date on which he is
initially eligible to participate in the Plan. Notwithstanding anything to the
contrary, except as set forth in Section 5.2(c), the Participant shall not be
permitted to change his election with respect to the timing or form of payment
once made, and any elections made pursuant to this Section 4.3 shall not apply
with respect to prior Plan Years. Any failure to make a timely election to defer
Compensation under the terms of this Article IV will result in no deferral under
Section 4.4 and/or Section 4.5, as applicable, for the relevant Plan Year. Any
failure to make a timely election pertaining to his Vested Account (established
only in respect of the relevant Plan Year) specifying (i) the payment date or
payment commencement date or (ii) form of payment shall result in payment and/or
form of payment of the Participant’s Vested Account (established only in respect
of the relevant Plan Year) as provided in Section 5.3.
     4.4. Salary Deferral. A Participant’s election to defer the payment of
Compensation for any Plan Year generally must be made prior to the first day of
the Plan Year in which the

 



--------------------------------------------------------------------------------



 



Compensation is earned by the Participant; provided, however, that with respect
to a new Participant who is first eligible to participate in the Plan during a
given Plan Year, his election pertaining to such Plan Year must be made within
30 days after the date on which he is initially eligible to participate in the
Plan and shall relate solely to Compensation earned after the effective date of
such election. Such election for the relevant Plan Year shall be irrevocable
when submitted by the Participant to the Company, except as provided in
Section 4.6.
     A Participant may not elect to defer more than eighty-five percent (85%) of
his Compensation with respect to a particular Plan Year.
     The amount of Compensation elected to be deferred under this Section 4.4
shall be withheld from the Participant’s Compensation at the time it would
otherwise have been payable.
     4.5. Bonus Deferral. Except as otherwise provided below in this
Section 4.5, a Participant’s election to defer the payment of a Bonus must
generally be made prior to the first day of the Plan Year in which the Bonus is
earned by the Participant; provided, however, that to the extent that any Bonus
qualifies as “performance based compensation” (as defined in Regulations or
other regulatory guidance issued by the appropriate governmental authorities
under Section 409A of the Code) for services performed over a period of at least
twelve months, the Committee may, in its sole discretion, permit a Participant’s
election to defer payment of any such Bonus to be made no later than at least
six months before the end of the applicable performance period. With respect to
a new Participant who is first eligible to participate in the Plan during a
given Plan Year, his election must be made within 30 days after the date on
which he is initially eligible to participate in the Plan. Such election shall
be irrevocable when submitted by the Participant to the Committee, except as
provided in Section 4.6.
     A Participant may not elect to defer more than ninety percent (90%) of his
annual Bonus earned during a particular Plan Year. The amount of Bonus elected
to be deferred under this Section 4.5 shall be withheld from the Participant’s
Bonus at the time it would otherwise have been payable.
     Notwithstanding any provision of the Plan to the contrary, a Participant
shall not be eligible to defer the payment of a Bonus unless the Committee, in
its sole discretion, authorizes the Participant’s election to defer such
payment.
     4.6. Suspension of Deferrals. To the extent expressly permitted in
Regulations or other regulatory guidance issued by the appropriate regulatory
authority under Section 409A of the Code, a Participant’s deferral election
shall be suspended during any unpaid leave of absence granted in accordance with
Company policies; provided, however that such deferral election shall become
fully operative as of the first day of the payroll period commencing coincident
with or next following the Participant’s return to active employment following
termination of the approved unpaid leave in the Plan Year to which the
Participant’s deferral pertains. In the event of an Unforeseeable Emergency, a
Participant may suspend deferrals in order and as necessary to relieve the
emergency; provided that such suspension of deferrals satisfies the requirements
of Treasury Regulation 1.409A-3(j)(4)(viii), including the requirement that
deferrals are suspended for the remainder of the Plan Year. In the event of a
Disability, the Participant may suspend

 



--------------------------------------------------------------------------------



 



deferrals by the later of the end of the taxable year of the Company in which
the Disability arises, or the 15th day of the third month following the date
that the Disability arises; provided that such suspension of deferrals satisfies
the requirements of Treasury Regulation 1.409A-3(j)(4)(xii).

 



--------------------------------------------------------------------------------



 



ARTICLE V
Distributions
     5.1 Occasions for Distributions. The Company shall distribute a
Participant’s Vested Account following the events and in the manner set forth in
this Article V. A Participant’s Vested Account shall be debited in the amount of
any distribution made therefrom as of the date of the distribution. The
occasions for distributions shall be (i) the Participant’s Separation from
Service (including Separation from Service on account of the Participant’s
retirement, death, or Disability); or (ii) the occurrence of an Unforeseeable
Emergency.
     5.2 Distribution Elections.
     (a) In General. Pursuant to the requirements of Section 4.3 and subject to
rules established by the Committee, a Participant may file a distribution
election, or distribution elections, directing how his Vested Account shall be
distributed. Such distribution election(s) must be made on a form supplied by
the Committee for that purpose.
     (b) Payment Methods. At the time of a Participant’s election to participate
under the Plan with respect to a given Plan Year, the Participant may elect to
receive his Vested Account (established with respect to such Plan Year) in the
form of a lump sum or annual installments over a maximum period of five years,
provided that an election to receive installment payments can only be made if
the Participant’s Vested Account balance is $50,000 or more at the time of
payment. If a Participant fails to elect to receive his Vested Account under one
of the forms set forth in this Section 5.2(b), the Participant shall be deemed
to have elected to receive his Vested Account in the form of a lump sum. Should
a Participant die prior to receiving all payments that may be due under the
Plan, a single lump sum payment of the Participant’s remaining Vested Account
balance shall be made to the Participant’s Beneficiary as soon as practicable
following the Participant’s death.
     In the event that annual installments are payable under the Plan, the
initial installment will be based on the amount credited to the recipient’s
Vested Account as of the last day of the calendar month coincident with or next
preceding the date of payment. Thereafter, the remaining installment payments
shall be made as of the annual anniversary of the first installment date and
will be based on the recipient’s Vested Account as of the anniversary of the
Valuation Date coincident with or next preceding the date of such installment
payment. Installment payments shall be computed by determining the recipient’s
Vested Account as of the relevant anniversary and multiplying the recipient’s
Vested Account as of the relevant anniversary by a fraction the numerator of
which is one and the denominator of which is the remaining number of years of
the term for which payments have not been made.

 



--------------------------------------------------------------------------------



 



     (c) Change of Form or Timing of Benefit Payments. A Participant may make a
subsequent election no later than twelve months prior to the date that he would
be eligible to receive a distribution under the Plan, to change the timing and
form of payment of the distribution. Provided, however, that the payment, or
first payment in the case of an installment payment, under the subsequent
election shall be deferred to a date that is at least five (5) years after the
date the Participant would have been eligible to receive the distribution under
the prior election. To be effective, any such election must be in writing and
received by the Committee, and cannot be effective for at least twelve months
after the date on which the election is made. The requirement in this
Section 5.2(c) that the first payment with respect to which any election
thereunder applies must be deferred for at least five (5) years shall not apply
to a payment involving the Participant’s death, Disability or in the event of an
Unforeseeable Emergency. Notwithstanding the provisions of this Section 5.2(c),
for subsequent distribution elections made in 2008 only, the five year delay
shall not be applicable, so long as the distribution is not payable in 2008
under the Participant’s prior election, and the subsequent election does not
provide for the distribution to be made until after December 31, 2008.
     (d) Special Transition Election in 2008. Notwithstanding any provision of
the Plan to the contrary, on or before December 31, 2008 and in accordance with
the provisions of Internal Revenue Service Notice 2007-86, a Participant may
make an irrevocable election to receive:

  (1)   a single lump sum payment of all or part of his Deferral Account, with
payment to be made in January of 2009, 2010, 2011, 2012 or 2013; or     (2)  
five annual installment payments with respect to all or part of his Deferral
Account, with payments to be made in January of 2009, 2010, 2011, 2012 and 2013;
provided that an election may be made under this subsection 5.2(d)(2) only if
the amount subject to the Participant’s election and distributable under this
subsection 5.2(d)(2) is $50,000 or more.

          In the event a Participant makes an election under this subsection
5.2(d), the Participant shall specify the specific dollar amount or the
percentage of his Deferral Account for elections under subsection (d)(1), or the
specific dollar amount for elections under subsection (d)(2), to which his
election applies. Valuation of the Participant’s Deferral Account shall be made
as close as practicable preceding the relevant payment date specified in
subsection 5.2(d)(1) or (2), as applicable.
          Unless a Participant makes a subsequent deferral election in
accordance with Section 5.2(c), a Participant’s prior distribution election(s)
shall remain in effect for the portion of his Deferral Account that is not
distributed in accordance with an election made under this subsection 5.2(d) and
for the entire amount of his Company Account and

 



--------------------------------------------------------------------------------



 



any other Account under the Plan that is not distributed in accordance with an
election made under this subsection 5.2(d).
          Notwithstanding the foregoing, if a Participant’s Separation from
Service occurs prior to the completion of any payments being made in accordance
with an election under this Section 5.2(d), the remaining unpaid amount subject
to such election shall be paid as soon as practicable following his Separation
from Service. Additionally, if a Participant dies prior to the completion of any
payments being made in accordance with an election under this Section 5.2(d), a
single lump sum payment of the Participant’s remaining Vested Account balance
shall be made to the Participant’s Beneficiary as soon as practicable following
the Participant’s death.
     5.3 Distribution on Account of Separation from Service. Upon a
Participant’s Separation from Service, the Company shall distribute, or begin
distributing, to the Participant (or the Participant’s Beneficiary) within a
reasonable period of time (not to exceed 45 days after such Separation from
Service), the Participant’s Vested Account. Such distribution(s) shall be in the
form specified on the distribution election form filed with the Committee that
covers the relevant Vested Account. If no effective election form exists, the
distribution shall be distributed in the form of a lump sum payment equal to the
Participant’s relevant Vested Account.
     5.4 Continuation of Hypothetical Accruals to the Vested Account after
Commencement of Distributions. If distribution of any Vested Account of a
Participant is to be delayed, then such Vested Account shall continue to be
adjusted for hypothetical income, gain or loss and any payment or distributions
attributable to the Vested Account as described in Section 3.1, 3.2, and 3.3,
until the entire Vested Account has been distributed.
     5.5 Unforeseeable Emergency Distribution. In the event that the Committee,
upon the written request of a Participant, determines in its sole discretion
that such Participant has incurred an Unforeseeable Emergency, as defined in
Section 2.24, such Participant may be entitled to receive a distribution of part
or all of the Participant’s Vested Account, in an amount not to exceed the
lesser of (a) the amount determined by the Committee under Section 2.24, or
(b) the value of such Participant’s Vested Account at the time of the emergency.
Such amount shall be paid in a single lump sum payment as soon as
administratively practicable after the Committee has made its determination with
respect to the availability and amount of such distribution; provided, however,
that the payment shall not be made after the later of the end of the taxable
year of the Company in which the Unforeseeable Emergency arises or the 15th day
of the third month following the date of the occurrence of the Unforeseeable
Emergency. If a Participant’s Account is deemed to be invested in more than one
Deemed Investment, such distribution shall be made pro rata from each of such
Deemed Investments. For purposes of the foregoing, such distribution shall be
made from the Participant’s Account beginning with the oldest Account in the
following order: First, such amount shall be debited from the Participant’s
Deferral Account, and second, from the Participant’s Company Account (subject to
forfeitures with respect to the non-vested portion of the Company Account
utilized for such distribution).
     5.6 Limitation on Distributions to Specified Employees. Notwithstanding any
other provision of the Plan to the contrary and subject to Section 5.5, in the
case of a Participant who is

 



--------------------------------------------------------------------------------



 



a Specified Employee at the time of his Separation from Service, any
distribution of the Participant’s Vested Account made by reason of his
Separation from Service shall not be made until the earlier of: (i) the date
that is six months and two days after the Participant’s Separation from Service,
or (ii) the Participant’s death. If any distribution is delayed by operation of
this Section 5.6, any payment that otherwise would have been made during the
delay shall be made on the first permissible date without interest.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
Committee / SERP Administrative Committee
     6.1. Authority. To the extent not delegated by the Board to the SERP
Administrative Committee, the Committee has full and absolute discretion in the
exercise of each and every aspect of the rights, power, authority and duties
retained or granted it under the Plan, including without limitation, the
authority to determine all facts, to interpret this Plan, to apply the terms of
this Plan to the facts determined, to make decisions based upon those facts and
to make any and all other decisions required of it by this Plan, such as the
right to benefits, the correct amount and form of benefits, the determination of
any appeal, the review and correction of the actions of any prior administrative
committee, and the other rights, powers, authority and duties specified in this
Article and elsewhere in this Plan. Notwithstanding any provision of law, or any
explicit ruling or implicit provision of this document, any action taken, or
finding, interpretation, ruling or decision made by the Committee in the
exercise of any of its rights, powers, authority or duties under this Plan shall
be final and conclusive as to all parties, including without limitation all
Participants, former Participants and Beneficiaries, regardless of whether the
Committee or one or more if its members may have an actual or potential conflict
of interest with respect to the subject matter of the action, finding,
interpretation, ruling or decision. No final action, finding, interpretation,
ruling or decision of the Committee shall be subject to de novo review in any
judicial proceeding. No final action, finding, interpretation, ruling or
decision of the Committee may be set aside unless it is held to have been
arbitrary and capricious by a final judgment of a court having jurisdiction with
respect to the issue. To the extent Plan distributions are payable in a form
other than a single lump sum (e.g., installments), the Committee shall determine
the methodology for computing such payments. A member of the Committee may also
be a Participant. A member of the Committee who is also a Participant shall not
vote or otherwise act on any matter that relates solely to himself.
     6.2. Delegation of Authority. The Committee may delegate any of its powers
or responsibilities to one or more members of the Committee or any other person
or entity. The Board has delegated certain administrative and amendment
authority under the Plan to the SERP Administrative Committee, as set forth in
Section 7.2.
     6.3. Procedures. The Committee and the SERP Administrative Committee may
establish procedures to conduct operations and to carry out their respective
rights and duties under the Plan.
     6.4. Selection of Participants. With respect to each Plan Year or portion
thereof, the Committee shall select, in its discretion, those employees of the
Company approved to participate in the Plan, which individuals will then become
Participants by complying with the requirements of Section 4.3. Only employees
of the Company who are members of a select group of management or highly
compensated employees, for purposes of ERISA, shall be eligible for selection by
the Committee.

 



--------------------------------------------------------------------------------



 



     6.5. Notification of Eligible Employees. Except with respect to new
Participants who are first eligible to participate in the Plan during a given
Plan Year, prior to the commencement of each Plan Year, the Committee shall
notify employees eligible to participate in the Plan.
     6.6. Compensation and Expenses. The members of the Committee and the SERP
Administrative Committee shall serve without compensation for their services,
but all expenses of the Committee and the SERP Administrative Committee and all
other expenses incurred in administering the Plan shall be paid by the Company.
     6.7. Indemnification. The Company shall indemnify the members of the
Committee and/or any of their delegates and the members of the SERP
Administrative Committee against the reasonable expenses, including attorneys’
fees, actually and appropriately incurred by them in connection with the defense
of any action, suit or proceeding, or in connection with any appeal thereto, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan and against all amounts paid
by them in settlement thereof (provided such settlement is approved by
independent legal counsel selected by the Company) and against all amounts paid
by them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in a suit of
final adjudication that such Committee member, SERP Administrative Committee
member or other delegate is liable for fraud, deliberate dishonesty or willful
misconduct in the performance of his duties; provided that within 60 days after
the institution of any such action, suit or proceeding a Committee member, SERP
Administrative Committee member or other delegate has offered in writing to
allow the Company, at its own expense, to handle and defend any such action,
suit or proceeding.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
Amendment and Termination
     7.1 General Power to Amend and/or Terminate Reserved. Except as provided in
Section 7.2, the Company retains the unilateral power to amend or terminate the
Plan at any time without notice or prior consent of any person. Without the
consent of affected Participants or Beneficiaries, no Plan amendment or
termination shall adversely affect any Participants or Beneficiaries with
respect to their right to receive the applicable Vested Account, determined as
of the later of the date that the Plan amendment or termination is adopted or is
by its terms to be effective.
          Notwithstanding any provision of the Plan to the contrary, the Plan
shall not be amended or terminated in a manner that would cause the Plan or any
amounts or benefits payable hereunder to fail to comply with the requirements of
Section 409A of the Code, to the extent applicable, and any such amendment or
termination that may reasonably be expected to result in such non-compliance
shall be of no force or effect.
     7.2 Board’s Delegation of Administrative and Limited Amendment Authority.
The Board has delegated administrative and amendment authority under the Plan to
the SERP Administrative Committee, with the exception of the following, for
which the Board retains exclusive discretion: (i) amendments that would result
in the termination of the Plan; (ii) amendments and administrative actions that
would result in an increase in Company costs under the Plan; and
(iii) amendments that would change the Plan’s vesting schedule.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
Participation In and Withdrawal From the Plan
by an Affiliate
     8.1. Participation in the Plan. Each Affiliate shall automatically be
considered to be the Company and a party to the Plan for the benefit of its
employees who are Participants unless such Affiliate is specifically excluded
from participation under the Plan by a resolution of the Board to that effect.
An Affiliate has no right to amend or terminate the Plan. It shall not be
necessary for any participating Affiliate to sign or execute the original or any
amended and restated Plan document or any amendment thereto. Subject to the
provisions of Section 8.3, each participating Affiliate shall assume all the
rights, obligations, and liabilities of the Company under the Plan. The powers
and control of the Committee and/or the Board, as provided in the Plan,
including the sole right to administer, amend or terminate the Plan, shall not
be diminished by reason of the participation of any Affiliate in the Plan.
     8.2. Withdrawal from the Plan. Any participating Affiliate other than
Oceaneering International, Inc. (or any successor thereto), by action of its
board of directors or other governing body, may elect to withdraw from the Plan
by giving 90 days’ advance written notice of its election to the Board, unless
the Board waives such advance notice or agrees to a shorter advance notice
period. Such Affiliate’s election to withdraw from the Plan shall be subject to
the consent of the Board. As of the effective date of any such withdrawal, the
Plan shall be deemed to have terminated with respect to such withdrawing
Affiliate, unless provision is made by such Affiliate for continuation of its
participation in this Plan under the form of another such plan as is designated
by the withdrawing Affiliate.
     8.3 No Joint Venture/Liability of Employers. Participation in the Plan by
any Affiliate shall not create a joint venture or partnership relationship among
or between such person and any other employer that is a participating Affiliate
hereunder for the purpose of paying benefits due under the Plan or for any other
purpose. Accordingly, benefits payable under the Plan with respect to a
Participant’s individual bookkeeping accounts maintained under the Plan by the
Committee shall be the obligation of, and payable by, the participating employer
that employed that Participant with respect to the periods for which it made (or
was obligated to make) hypothetical contributions and credit earnings hereunder;
provided, however, should Oceaneering International, Inc. (or any successor
thereto) pay any portion of any participating Affiliate’s obligation hereunder,
Oceaneering International, Inc. (or any successor thereto) may seek
reimbursement from any such participating Affiliate which employed the affected
Participant.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
     9.1. Plan Does Not Affect the Rights of Employees. Nothing contained in
this Plan shall be deemed to give any Participant the right to be retained in
the employment of the Company, to interfere with the rights of the Company to
discharge any Participant at any time or to interfere with a Participant’s right
to terminate his employment at any time.
     9.2. Nonalienation and Nonassignment. Except to the extent permitted under
Section 9.5, no amounts payable or to become payable under the Plan to a
Participant or Beneficiary shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, whether
voluntary, involuntary, by operation of law or otherwise, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same by a Participant or Beneficiary prior to distribution as herein provided
shall be null and void.
     9.3. Tax Withholding on Payments. The Company shall have the right to
deduct from any payments to a Participant or Beneficiary under the Plan any
taxes required by law to be withheld with respect to such payments.
     9.4. FICA Withholding/Employee Deferrals/Company Contributions. For each
payroll period, the Company shall withhold from that portion of the
Participant’s Compensation that is not being deferred under this Plan, the
Participant’s share of FICA and other applicable taxes that are required to be
withheld with respect to (i) Participant Deferrals, and (ii) Company
Contributions as they vest and become subject to such FICA withholding. To the
extent that there are insufficient funds to satisfy applicable FICA tax
withholding requirements in a timely manner, the Company reserves the right to
reduce the Participant’s Deferrals, as required to provide available funds for
applicable tax withholding requirements, to the extent permitted under Treasury
Regulation 1.409A-3(j)(4)(vi). To the extent there are still insufficient funds
to satisfy all such applicable tax withholding requirements, the Participant
agrees to timely remit cash funds to the Company sufficient to cover such
withholding requirements. To the extent a Participant’s share of FICA and other
applicable taxes have been withheld with respect to Participant Deferrals and
Company Contributions, such amounts shall not be subject to FICA or other taxes,
as applicable, at the time of distribution.
     9.5. Setoffs. To the fullest extent permitted by law, and in accordance
with Treasury Regulation 1.409A-3(j)(4)(xiii), any amounts owed by a Participant
or Beneficiary to the Company may be deducted by the Company from such
Participant’s Vested Account at the time and to the extent that such Vested
Account is otherwise payable hereunder.
     9.6. Construction. Unless the context clearly indicates to the contrary,
the masculine gender shall include the feminine and neuter, and the singular
shall include the plural and vice versa. The headings of the Articles and their
sub-part Sections are for convenience only, are not meant to be substantive and
shall not add to nor detract from the meaning of the Article or Section to which
they refer.

 



--------------------------------------------------------------------------------



 



     9.7. Applicable Law. The terms and provisions of the Plan shall be
construed in accordance with the laws of the State of Texas, except to the
extent preempted by ERISA or other applicable federal law.
     9.8. Successors. The Plan shall be binding upon the Company and its
successors and assigns, in accordance with its terms.
     9.9. Claims Procedure.
     (a) Filing Claims. A Participant or Beneficiary may make a claim for Plan
benefits by filing a written application for benefits with the Committee. Such
application shall set forth the nature of the claim and any other information
that the Committee may reasonably request. The Committee shall notify the
applicant of the benefits determination within a reasonable time after receipt
of the claim, which shall not exceed 90 days unless special circumstances
require an extension of time for processing the claim. If such an extension is
required, written notice of the extension shall be furnished to the applicant
prior to the end of the initial 90-day period. In no event shall such an
extension exceed a period of 90 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time, and the date by which a final decision is expected to be rendered.
     Notice of a claim denial, in whole or in part, shall be set forth in a
manner calculated to be understood by the applicant and shall contain the
following:

  (1)   the specific reason or reasons for the denial; and     (2)   a specific
reference to the pertinent Plan provisions on which the denial is based; and    
(3)   a description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and     (4)   an explanation of the Plan’s claims
review procedure.

     Participants shall be given timely written notice of the time limits set
forth herein for determinations on claims, appeal of claim denial and decisions
on appeal.
     (b) Appeals. If a written claim results in a claim denial, either in whole
or in part, the applicant has the right to appeal. The appeal must be in
writing. The administrative process for appealing a claim is:

  (1)   Upon receipt of a claim denial, a Participant may file a written
request, including any additional information supporting the claim, for
reconsideration to the Committee within 60 days of receiving notification that
the claim is denied.

 



--------------------------------------------------------------------------------



 



  (2)   The Committee normally shall render a decision no later than 60 days
following receipt of the request for review. The Participant may request a
formal hearing before the Committee which the Committee may grant in its
discretion. Under special circumstances which require an extension of time for
rendering a decision (including but not limited to the need to hold a hearing),
the decision may be delayed up to 120 days following receipt of the request for
review. If such an extension is required, the Participant will be advised in
writing before the extension begins.     (3)   The Committee will provide
written notice of its final determination. The notice will include specific
reasons for the decision, be written in a manner calculated to be understood by
the Participant and make specific reference to the Plan provisions on which it
is based.     (4)   An appeal will not be considered if it is not filed within
the applicable period of time.

     At any stage in the appeals process, the applicant or his designated
representative may review pertinent documents, including copies of the Plan
document and information relating to the applicant’s entitlement to such
benefit, and submit issues and comments in writing.
     9.10. Claims/Disputes. Any dispute or claim arising out of this Plan or the
breach thereof shall be settled by binding arbitration in accordance with the
rules of the American Arbitration Association, to be conducted in Houston, Texas
before an arbitrator selected in accordance with such rules. Judgment upon the
award rendered by the Arbitrator may be entered in any court having jurisdiction
thereof, and shall be binding on the parties.
     9.11. Compliance with Code Section 409A. The Plan is intended to comply
with Section 409A of the Code, and ambiguous provisions hereof, if any, will be
construed and interpreted in a manner that is compliant with the application of
Section 409A of the Code. The Plan shall neither cause nor permit any payment,
benefit or consideration to be substituted for a benefit that is payable under
the Plan if such action would result in the failure of any amount that is
subject to Section 409A of the Code to comply with the applicable requirements
of Section 409A of the Code.
     9.12. No Guarantee of Tax Consequences. None of the Board of Directors,
officers or employees of the Company, the Company or any Affiliate makes any
commitment or guarantee that any federal, state or local tax treatment will
apply or be available to any individual or person participating hereunder or
eligible to participate hereunder.
     9.13. Entire Agreement. This Plan document and any election forms described
herein constitute the entire Plan governing the Company and the Participant with
respect to the subject matters hereof and supercedes all prior written and oral
and all contemporaneous written and oral agreements and understandings, with
respect to the subject matters herein. This Plan may not be

 



--------------------------------------------------------------------------------



 



changed orally, but only by an amendment in writing signed by the Company,
subject to the provisions in this Plan regarding amendments thereto.
     IN WITNESS WHEREOF, Oceaneering International, Inc. has caused this Plan to
be executed by its duly authorized officer, effective as provided herein.

            OCEANEERING INTERNATIONAL, INC.
      By:   /s/ George R. Haubenreich, Jr.       Printed   Name: George R.
Haubenreich, Jr.      Title: Senior Vice President, General Counsel and
Secretary          Date: December 16, 2008     



 